This cause having heretofore been submitted to the Court upon the transcript of the record of the order overruling demurrer to the Amended Bill of Complaint herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said order overruling demurrer to Amended Bill of Complaint; it is, therefore, considered, ordered and adjudged by the Court that the said order overruling demurrer to Amended Bill of Complaint of the Circuit Court be, and the same is hereby affirmed.
  WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur. *Page 535
                           RE-HEARING.
1.  In this State the authority to an agent to bind the principal to convey real estate is not required to be in writing and therefore, it is held that this case is not controlled by the law, as enunciated in the case of Grafton v. Cummings, 99 U.S. Rep. 100.
Petition for rehearing is denied.
Shutts  Bowen and John S. Benz, Attorney for Appellants;
Norris McElya, Attorney for Appellee.